DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 12/22/2020. Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-15 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PATRIKALAKIS (US 20220042817 A1).
Regarding claims 1, 14 and 18, PATRIKALAKIS (Figs. 1-5) discloses a method for automated driving (…introducing some level of automated vehicle/vehicle feature control. …; PATRIKALAKIS at [0002]), comprising: real time mapping driving scene attributes with an ego vehicle perception system (The camera unit may be an imaging device that images the external circumstances surrounding the vehicle…; PATRIKALAKIS at [0044], [0058]-[0059]) and settling ego vehicle control points based upon the real time mapping (… the presentation of the traveling scene is performed in real-time during a map verification process; PATRIKALAKIS at [0004);
 when real time mapping is indeterminate with respect to scene attributes needed for settling ego vehicle control points, referencing base map data for predetermined attributes (The camera outputs, to the ECU 150, image information on the external circumstances surrounding the vehicle.; [0044]-[0045]) and settling ego vehicle control points based upon the predetermined attributes from the base map data (The semantic map can build upon the geometric map layer through the addition of semantic objects, e.g., 2D or 3D objects, such as lane boundaries, intersections, parking spots, stop signs, traffic lights, etc. …The real-time layer can be dynamically updated, and may include information, such as real-time traffic information; PATRIKALAKIS at [0058]); and 
controlling at least one of a steering system, a braking system and a powertrain system to control the ego vehicle to the ego vehicle control points (… operational/operating conditions, e.g., amount of steering wheel actuation, rotation, angle, amount of acceleration, accelerator pedal depression, brake operation by the driver of HEV 100; PATRIKALAKIS at [0048] and … to the ECU 150, information including the steering angle of the steering wheel or the steering torque applied to the steering wheel of HEV 100; PATRIKALAKIS at [0052]).

Regarding claim 2, PATRIKALAKIS discloses the claimed invention substantially as explained above. Further, PATRIKALAKIS (Figs. 1-5) teaches wherein referencing base map data for predetermined attributes comprises referencing base map data relevant to GPS coordinates of the ego vehicle (The base map layer may comprise a standard definition map. The geometric map layer may comprise raw sensor data collected by sensors, e.g., external sensor 201, GPS reception unit 202, and/or internal sensor 203; PATRIKALAKIS at [0057], [0060] and at least [0069])

Regarding claim 3, PATRIKALAKIS discloses the claimed invention substantially as explained above. Further, PATRIKALAKIS (Figs. 1-5) teaches wherein settling ego vehicle control points based upon the predetermined attributes from the base map data comprises arbitrating among the predetermined attributes to select a preferred one of the predetermined attributes and settling one ego vehicle control point based on the preferred one of the predetermined attributes (The camera outputs, to the ECU 150, image information on the external circumstances surrounding the vehicle; PATRIKALAKIS at [0044]-[0045]).

Regarding claim 6, PATRIKALAKIS discloses the claimed invention substantially as explained above. Further, PATRIKALAKIS (Figs. 1-5) teaches wherein the predetermined attributes comprise pavement markings, a sidewalk, a road edge curvature, an intersecting road segment, an intersection lane segment, and a perpendicular road edge (The map information may include road position information, road shape information, intersection position information, and fork position information, for example. The road shape information may include information regarding a road type such as a curve and a straight line, and a curvature angle of the curve information on road widths (information on lane widths), information on road slopes, information on the cant angle of a road, and information on the maximum vehicle speed on a road; PATRIKALAKIS at [0055] and [0058]).

Regarding claim 7, PATRIKALAKIS discloses the claimed invention substantially as explained above. Further, PATRIKALAKIS (Figs. 1-5) teaches wherein pavement markings comprise a stop line, a yield line and a crosswalk (The map information may include road position information, road shape information, intersection position information, and fork position information, for example. The road shape information may include information regarding a road type such as a curve and a straight line, and a curvature angle of the curve information on road widths (information on lane widths), information on road slopes, information on the cant angle of a road, and information on the maximum vehicle speed on a road; PATRIKALAKIS at [0055] and [0058]).

Regarding claim 8, PATRIKALAKIS discloses the claimed invention substantially as explained above. Further, PATRIKALAKIS (Figs. 1-5) teaches wherein the ego vehicle perception system comprises a vision system (an inspectors can be asked for partial traffic control device visibility instead of fully visible devices; PATRIKALAKIS at [0081]).

Regarding claim 9, PATRIKALAKIS discloses the claimed invention substantially as explained above. Further, PATRIKALAKIS (Figs. 1-5) teaches wherein the ego vehicle perception system further comprises at least one of a radar system, a lidar system, and an ultrasonic system (Position detection processing can refer to processing for detecting vehicle position based on the detection result of external sensor 201 (images captured by the camera, results detected by the radar sensor/LIDAR sensor, etc.; PATRIKALAKIS at [0059]). 
 
Regarding claim 10, PATRIKALAKIS discloses the claimed invention substantially as explained above. Further, PATRIKALAKIS (Figs. 1-5) teaches wherein referencing base map data comprises referencing an off board database (In addition, logic database 217 may store camera-captured images each associated with the map information (latitude, longitude) stored in map database 204; PATRIKALAKIS at [0059]).

Regarding claim 11, PATRIKALAKIS discloses the claimed invention substantially as explained above. Further, PATRIKALAKIS (Figs. 1-5) teaches wherein referencing base map data comprises referencing an on board database (In addition, logic database 217 may store camera-captured images each associated with the map information (latitude, longitude) stored in map database 204; PATRIKALAKIS at [0059]).

Regarding claim 12, PATRIKALAKIS discloses the claimed invention substantially as explained above. Further, PATRIKALAKIS (Figs. 1-5) teaches wherein settling ego vehicle control points comprises settling stop control points (the navigation plan can include a target speed, a target acceleration, a target deceleration, a target direction, and/or a target steering angle with which HEV 100 should be operated at any point(s) along the target route so that the target route can be achieved to reach a desired destination).

Regarding claim 13, PATRIKALAKIS discloses the claimed invention substantially as explained above. Further, PATRIKALAKIS (Figs. 1-5) teaches wherein settling ego vehicle control points comprises settling route waypoints (the navigation plan can include a target speed, a target acceleration, a target deceleration, a target direction, and/or a target steering angle with which HEV 100 should be operated at any point(s) along the target route so that the target route can be achieved to reach a desired destination).

Regarding claim 15, PATRIKALAKIS discloses the claimed invention substantially as explained above. Further, PATRIKALAKIS (Figs. 1-5) teaches wherein the controller configured to settle ego vehicle control points comprises the controller configured to arbitrate among the predetermined attributes to select a preferred one of the predetermined attributes and settle one ego vehicle control point based on the preferred one of the predetermined attributes (The base map layer may comprise a standard definition map. The geometric map layer may comprise raw sensor data collected by sensors, e.g., external sensor 201, GPS reception unit 202, and/or internal sensor 203; PATRIKALAKIS at [0057], [0060] and at least [0069]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over PATRIKALAKIS (US 20220042817 A1) as applied to claims 1 and 3 above, in view of Kario et al. (US 20220227367 A1).
Regarding claims 4, 16 and 19, PATRIKALAKIS discloses the claimed invention substantially as explained above, but does not explicitly teach confidence levels of the predetermined attributes in a predetermined sequence. However, Kario teaches or at least suggests confidence levels of the predetermined attributes in a predetermined sequence (processing unit 110 may update the confidence level associated with the analyzed junction geometry and the detected traffic lights; [0175]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified PATRIKALAKIS to include confidence levels of the predetermined attributes in a predetermined sequence, as taught by Kario in order to improve safety conditions.

Regarding claims 5, 17 and 20, PATRIKALAKIS discloses the claimed invention substantially as explained above, but does not explicitly teach confidence levels of the predetermined attributes and selecting as the preferred one of the predetermined attributes the predetermined attribute having the highest confidence level. However, Kario teaches or at least suggests confidence levels of the predetermined attributes in a predetermined sequence (processing unit 110 may update the confidence level associated with the analyzed junction geometry and the detected traffic lights; [0175]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified PATRIKALAKIS to include confidence levels of the predetermined attributes, as taught by Kario in order to improve safety conditions.

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.W.C/             Examiner, Art Unit 3663                                                                                                                                                                                           

/JONATHAN M DAGER/             Primary Examiner, Art Unit 3663